COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


BRANDY NICOLE BEARD
                                                                        MEMORANDUM OPINION *
v.     Record No. 2529-11-2                                                 PER CURIAM
                                                                           AUGUST 7, 2012
HALIFAX COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                      FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                                 Joel C. Cunningham, Judge

                 (Brendan U. Dunning; Law Office of Brendan U. Dunning, P.C., on
                 brief), for appellant.

                 (Carol B. Gravitt; Gravitt & Gravitt, P.C., on brief), for appellee.

                 (Tracy L. Quackenbush; Law Office of Tracy L. Quackenbush,
                 PLC, on brief), Guardian ad litem for the infant children.


       Brandy Nicole Beard appeals the termination of her parental rights to her five children

pursuant to Code § 16.1-283(C)(2). Beard argues the trial court erred in terminating her parental

rights to her children based upon her allowing contact between the children and Michael

Radosinovich. She also argues she availed herself to services offered by Halifax County

Department of Social Services (DSS) and she had not abused her children, but was concerned for

their wellbeing. Upon reviewing the record and briefs of the parties, we conclude this appeal is

without merit. Accordingly, we summarily affirm the decision of the circuit court. See

Rule 5A:27.

       We view the evidence in the light most favorable to the prevailing party below and grant to

it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of Human

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence proved that the

three oldest of Beard’s five children, N., M., and C., were removed from Beard’s care on April 23,

2007 due to sexual abuse of N. by Radosinovich, the father of M. and C.1 On May 30, 2007 and

June 27, 2007, the Halifax County Juvenile and Domestic Relations District Court adjudicated that

N. was sexually abused and found that M. and C. were at risk for abuse.

       N., M., and C. were placed with their maternal grandmother in another state. On February

11, 2008, at the grandmother’s request, N., M., and C. returned to Virginia and were placed in foster

homes. Beard completed services, including parenting classes, mental health evaluation and

counseling, and education on sexual abuse, sexual abusers, and sexual victims. On November 5,

2008, Beard regained custody of N., M., and C. The orders returning custody to Beard prohibited

contact between the children and Radosinovich.

       On October 26, 2007 and July 21, 2009, appellant gave birth to B. and I., and it was later

determined that Radosinovich was their father. The younger child was conceived after

Radosinovich was adjudicated as having sexually abused N., while court orders prohibited contact

between the children and Radosinovich, after Beard completed sexual abuse counseling where she

expressed one hundred percent belief that Radosinovich sexually abused her children, and after

Beard disavowed any contact with Radosinovich.

       In the spring of 2009, Radosinovich was seen at the children’s residence. DSS moved to

amend the child protective order for N. and the permanency planning orders for M. and C. to

prohibit Radosinovich from entering the property where the children resided even when the children

were not present. Beard attended the hearings on the motions and was present when the orders were

made final.


       1
         N.’s first report of sexual abuse occurred when he was four years old. When N. was
seven years old, he reported that Radosinovich sexually abused N. and C. N. was eleven years
old and C. was six years old at the time of the termination hearing.
                                                -2-
        In September 2010, the school behavior of M. and C. deteriorated. On September 30, 2010,

a social worker found Radosinovich hiding in a bed in Beard’s residence while the youngest child

was home. According to Beard’s friend who lived in Beard’s residence for a number of days,

Radosinovich had been staying in Beard’s residence, he had been left alone with the children, and

he had bathed two of the boys. Beard permitted Radosinovich to sleep in her bed while I. was in the

bed. All five children were removed from Beard’s residence. Beard was convicted of violating the

protective order prohibiting Radosinovich’s contact with and presence in the residence of the

children.

        After the initial removal of N., M., and C. from Beard’s residence in 2007, Dr. James

Anderson, a clinical psychologist, evaluated Beard. Dr. Anderson found that Beard had a

personality disorder with narcissistic tendencies, which gave her a guarded prognosis.

Dr. Anderson found that Beard focused on her own needs and feelings and she tended to rely on

others for attention and affection, which made it difficult for her to make appropriate decisions

about relationships. Based upon Dr. Anderson’s recommendations, Beard attended sexual

victim/offender education. Beard received individual counseling sessions with a mental health

therapist and certified sex offender treatment provider. Beard learned the behaviors frequently

found in sexual abuse victims and that her children displayed all of the behaviors. At the

termination hearing, when asked about the risk that Beard would be unsuccessful at protecting her

children from a known sexual abuser, Dr. Anderson testified the “best predictor of behavior is

relevant past behavior, I would have a lot or concerns about the risk in this case.” Dr. Anderson

testified he could not suggest any additional services.

        In addition to sexual abuse education and individual counseling, Beard was provided with

domestic violence counseling, in-home counseling for the family, individual counseling for some of

the children, school services for the children, daycare, payment of utility bills, infant and toddler

                                                  -3-
services, Healthy Family services, immunizations, Medicaid, WIC, TANF, food stamps, and

transportation. After custody was returned to Beard in 2008, she did not complete the financial

intake for infant and toddler services, she canceled or failed to make appointments for Medicaid and

for immunizations for the children, and she missed appointments for mental health counseling,

TANF, daycare, food stamps, WIC, and school services.

       At the termination hearing, DSS presented extensive evidence of the children’s behaviors,

which were consistent with behaviors of sexual abuse victims and attachment disorder. While in

foster care, the children receive mental health services and medical services and have made

progress.

       Beard testified she married Michael Poling on July 25, 2011. Beard testified Radosinovich

told her that he did not sexually abuse the children and she believed him. Beard testified her

opinion changed and she now believed that Radosinovich should not be around the children. Beard

agreed that the children exhibited signs of being sexual abuse victims prior to her allowing

Radosinovich back into her residence. Beard agreed that she conceived I. after the court entered the

order barring contact between Radosinovich and the children. Beard admitted she permitted

Radosinovich in her house after the court entered the order barring him from the house even when

the children were not present. On cross-examination, Beard testified she was not positive

Radosinovich sexually abused the children.

       In terminating Beard’s parental rights, the trial court found that Radosinovich sexually

abused N. and C. The trial court found that after entry of the order prohibiting Radosinovich in the

residence where the children lived, Beard allowed Radosinovich in the residence and permitted him

to sleep in her bed with I. The trial court found that the children were traumatized from the sexual

abuse by Radosinovich, they showed clear signs of sexual abuse, and they require and will continue

to require special attention and counseling. The trial court found that although Beard may love her

                                                -4-
children, she was more concerned about herself and she failed to protect her children, she failed to

make applications for services, she failed to use DSS services, daycare, TANF, and WIC, and she

failed to make sure the children received the required immunizations. The trial court found that the

children have made progress, but it has been a slow and fragile progress, and it was in the best

interests of the children to terminate Beard’s parental rights.

          Code § 16.1-283(C)(2) provides that the residual parental rights of a parent of a child

found by the court to be neglected or abused and placed in foster care may be terminated if clear

and convincing evidence proves that it is in the best interests of the child and that:

                 The parent or parents, without good cause, have been unwilling or
                 unable within a reasonable period of time not to exceed twelve
                 months from the date the child was placed in foster care to remedy
                 substantially the conditions which led to or required continuation
                 of the child’s foster care placement, notwithstanding the
                 reasonable and appropriate efforts of social, medical, mental health
                 or other rehabilitative agencies to such end. Proof that the parent
                 or parents, without good cause, have failed or been unable to make
                 substantial progress towards elimination of the conditions which
                 led to or required continuation of the child’s foster care placement
                 in accordance with their obligations under and within the time
                 limits or goals set forth in a foster care plan filed with the court or
                 any other plan jointly designed and agreed to by the parent or
                 parents and a public or private social, medical, mental health or
                 other rehabilitative agency shall constitute prima facie evidence of
                 this condition. The court shall take into consideration the prior
                 efforts of such agencies to rehabilitate the parent or parents prior to
                 the placement of the child in foster care.

          “[S]subsection C requires the court to determine whether the parent has been unwilling or

unable to remedy the problems during the period in which he has been offered rehabilitation

services.” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 271, 616 S.E.2d 765, 772

(2005).

          The trial judge’s findings, “‘when based on evidence heard ore tenus, will not be

disturbed on appeal unless plainly wrong or without evidence to support it.’” Logan, 13

Va. App. at 128, 409 S.E.2d at 463 (quoting Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d
                                                  -5-
232, 237 (1988)). It is well settled that “[w]hen addressing matters concerning a child . . . the

paramount consideration of a trial court is the child’s best interests.” Id.

        Uncontroverted evidence showed that despite sexual abuse counseling where Beard learned

the signs of sexual abuse, Beard continued to allow Radosinovich to interact with the children, she

failed to protect her children from him, and she continued to have a sexual relationship with him.

Despite a court order prohibiting Radosinovich from being in the residence, Beard permitted

Radosinovich to sleep at the residence, left him alone with the children, permitted him to bathe

children he had sexually abused, and permitted him to sleep in the same bed with I.

        DSS provided sexual abuse counseling and mental health counseling and offered several

services for assistance with food, medical care, and daycare for the children, but Beard failed to

follow through with the offered services. According to Dr. Anderson, Beard has a personality

disorder with narcissistic tendencies, which gives her a guarded prognosis. Dr. Anderson found that

Beard focuses on her own needs and feelings and she tends to rely on others for attention and

affection, which makes it difficult for her to make appropriate decisions about relationships. After

Beard attended the treatment recommended by Dr. Anderson, Beard continued to permit

Radosinovich to be with the children and she failed to protect the children. Dr. Anderson could not

recommend any additional treatments for Beard. Although at the time of the termination hearing

Beard was married and testified Radosinovich was no longer in her life, she permitted Radosinovich

to remain or to re-enter the lives of her children after a report of sexual abuse and, after she received

sexual abuse counseling, she permitted him in the residence despite a court order barring him, and

she permitted him to be alone with the children. “‘[P]ast actions and relationships over a

meaningful period serve as good indicators of what the future may be expected to hold.’” Linkous

v. Kingery, 10 Va. App. 45, 56, 390 S.E.2d 188, 194 (1990) (quoting Frye v. Spotte, 4 Va. App.

530, 536, 359 S.E.2d 315, 319 (1987)).

                                                  -6-
        DSS provided numerous services to Beard and Beard did participate in the services, but after

the children were returned to her in 2008, she did not complete the financial intake for infant and

toddler services, she canceled or failed to make appointments for Medicaid and for immunizations

for the children, and she did not follow through or missed appointments for mental health

counseling, for medications for the children, for TANF, for daycare, for food stamps, for WIC, and

for school services. “It is clearly not in the best interests of a child to spend a lengthy period of

time waiting to find out when, or even if, a parent will be capable of resuming his

responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Serv., 10 Va. App. 535, 540, 394

S.E.2d 492, 495 (1990).

        DSS presented clear and convincing evidence to support the termination of Beard’s parental

rights pursuant to Code § 16.1-283(C)(2), and the trial court did not err in doing so.

                                                                                             Affirmed.




                                                 -7-